—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent denying petitioner’s request for release on parole supervision, petitioner appeals from a judgment of the Supreme Court, Dutchess County (King, J.), entered February 6, 1984, which denied the petition.
Judgment affirmed, without costs or disbursements.
The seriousness of the offenses committed by the petitioner constitutes a sufficient justification for the Board’s denial of parole (see, Matter of Bacon v Hammock, 96 AD2d 557; Matter of Shapiro v Hammock, 67 AD2d 713, lv denied 47 NY2d 710; Matter of Consilvio v New York State Bd. of Parole, 57 AD2d 955). A review of the record indicates that the Board acted in accordance with statutory requirements (see, People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, appeal withdrawn 62 NY2d 617), and since there has been no "showing of irrationality bordering on impropriety”, judicial intervention is precluded (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77; see, Executive Law § 259-i [5]). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.